DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    Applicant’s claims and response of 9/22/2022 are acknowledged. Claims 1- 20,25, and 33 have canceled. Claims 21, 26, 29,30, 32, 34,36, 38, 39 have been amended. New claims 41-42 have been added. 
They added new claims on 8/17/22. Please acknowledge that amendment.

Claims Status
3.     Claims 21-24,26-32 and 34-42 are pending in this application. Claims 1- 20,25, and 33 have canceled. Claims 21, 26, 29,30, 32, 34,36, 38, 39 have been amended. New claims 41-42 have been added. 

Objections to Sequence Compliance Withdrawn
4.     Objections to the specification in regard to   sequence compliance is withdrawn in view of applicants’ replaced specification of 1/17/2021.

Rejections Moot
Claim Rejections - 35 USC § 112
5.   Rejection of claims 1-20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is moot in view of cancelation said claims.  

Claim Rejections - 35 USC § 102

6.     Rejection of claims 1-13 and 17-20 under 35 U.S.C. 102 (a)(2) as being anticipated Gentschev et al. (US 2011/0287037), is moot in view of cancelation said claims.  



Claim Rejections - 35 USC § 103

7.     Rejection of claims 1-20 under 35 U.S.C. 103 as being un-patentable over Gentschev et al. (US 2011/0287037) as applied to claims 1-13 and 17-20 above, and further in view of Chandra et al. BJC, vol.108, pp.2281-2290, 2013, is moot in view of cancelation said claims.  

New Rejection
Claim Rejections - 35 USC § 112
8.        The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.         Claims 21-24,26-32 and 34-42 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for administering Listeria”-TT3s6-1313 with gemcitabine  every 3 days (6 treatments) 107 CFU of Listeria-TT was injected every day ip, for 4 days, followed by a rest period of 3 days followed by 3 more injections with 107 CFU of Listeria-TT every day, does not reasonably provide enablement for treating any type of tumor tumor in any subject subject, and/or reducing or preventing any type of metastasis of any type of tumor.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or  the invention commensurate in scope with these claims. 
       The claims are drawn to a method of treating any type of tumor in any type of subject, and/or reducing or preventing any type metastasis of any type of tumor, comprising: determining any antigen that will cause a T cell recall response in the subject; preparing any type of attenuated bacteria that expresses any type of antigen, and causing a cell of any type of tumor to present the antigen on an external surface of the tumor cell by administering the attenuated bacteria to the subject such that the attenuated bacteria expresses or secretes the antigen in the tumor cell; wherein the causing is effective to treat each and every tumor and/or reduce or prevent all metastasis of all the tumors.
The specification fails to teach treating any type of tumor in any type of subject, and/or reducing or preventing any type metastasis of any type of tumor, comprising: determining any antigen that will cause a T cell recall response in the subject; preparing any type of attenuated bacteria that expresses any type of antigen, and causing a cell of any type of tumor to present the antigen on an external surface of the tumor cell by administering the attenuated bacteria to the subject such that the attenuated bacteria expresses or secretes the antigen in the tumor cell; wherein the causing is effective to treat each and every tumor and/or reduce or prevent all metastasis of all the tumors, commensurate with the scope of the claims. At best the specification show  administration of  Listeria”-TT3s6-1313 with gemcitabine  every 3 days (6 treatments) 107 CFU of Listeria-TT was injected every day ip,  for 4 days, followed by a rest period of 3 days followed by 3 more injections with 107 CFU of Listeria-TT every day. All mice were euthanized on day 21 and analyzed for the number of metastases and tumor weight. N=3 mice per group.  So one  don’t know if metastases was prevented past 21 days in any other subject besides mice. Claim 21 is not commensurate in scope to the Fig 4.  Applicants  point to the data for CpG10+TT/Listeria-TT but that’s not the requirement of the claims.  Also, the claims prevent or treat any type of tumor.  There are different of tumors, Astrocytoma, Ependymoma, Craniopharyngioma, Glioma, Glioblastoma, Chordoma Brainstem glioma, Chondrosarcoma, Anaplastic astrocytoma, Osteosarcoma, Fibrillary astrocytoma, Metastasis, Fibroma, Malignant transformation, Primary central nervous system lymphoma, Meningioma, Schwannoma, Pilocytic astrocytoma, Fibrosarcoma, Undifferentiated pleomorphic sarcoma Oligodendroglioma, Pituitary adenoma.  The specification does not teach which tumors in any type of subject are treated.  The broadest reasonable interpretation are that all these tumor types are treated; however that is clearly not what the specification shows enablement for.  Based on a single mouse experiment that lasted 21 days, It is not clear which metastasis of tumors are reduced or prevented.  There is no teaching of reducing or preventing metastasizing tumors from brain, lung, or breast. 
Breast, Prostate, Lung, Kidney, thyroid, colon, pancreatic, bone and liver cancers are the most likely to metastasize. The specification does not provide enablement for which  metastasis is reduced or prevented.  There is no evidenced that any or all of these metastases are reduced or prevented. The specification does not provide enablement for any of the metastasizing tumors in any type of subject, i.e.,  human, domestic pets being reduced or treated. 
Furthermore, it is not clear, applicants can treat tumors and/or reduce or prevent metastasis with any type of attenuated bacteria and any type of antigen that causes a T cell recall response.  There is no enablement for whether this method work with a single injection or multi injection scheme.  The claim encompasses reduction or prevention all future metastasis of tumors; yet there is no enablement for such.  Applicants experiment showed intraperitoneal delivery was a requirement, because it is not a requirement of the independent claims. It appears that mode of administration is important, it needs to be in the independent claims. Especially if other modes of administration do not work. 
There are no experiments drawn to the broadest reasonable interpretation of claims.  In view of all of the above, it is determined that it would require undue experimentation to make and use the invention commensurate in scope with the claims.



Claim Rejections - 35 USC § 112
10.   Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection. 
The claims are drawn to a method of treating any type of tumor in any type of subject, and/or reducing or preventing any type metastasis of any type of tumor, comprising: determining any antigen that will cause a T cell recall response in the subject; preparing any type of attenuated bacteria that expresses any type of antigen, and causing a cell of any type of tumor to present the antigen on an external surface of the tumor cell by administering the attenuated bacteria to the subject such that the attenuated bacteria expresses or secretes the antigen in the tumor cell; wherein the causing is effective to treat each and every tumor and/or reduce or prevent all metastasis of all the tumors.
The specification fails to teach treating any type of tumor in any type of subject, and/or reducing or preventing any type metastasis of any type of tumor, comprising: determining any antigen that will cause a T cell recall response in the subject; preparing any type of attenuated bacteria that expresses any type of antigen, and causing a cell of any type of tumor to present the antigen on an external surface of the tumor cell by administering the attenuated bacteria to the subject such that the attenuated bacteria expresses or secretes the antigen in the tumor cell; wherein the causing is effective to treat each and every tumor and/or reduce or prevent all metastasis of all the tumors
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him. The courts have stated:
          “To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."   Lockwood v. American Airlines, Inc.,  107 F.3d 1565, 1572,  41 USPQ2d 1961, 1966 (1997);   In re Gostelli,  872 F.2d 1008, 1012,  10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using  "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention."  Lockwood,  107 F.3d at 1572,  41 USPQ2d at 1966.”   Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
     The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient.” MPEP 2163. 
       Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim. In Regents of the University of California v. Eli Lilly & Co., the court stated:
       “A written description of an invention involving a chemical genus, like a description of a chemical species,  'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials. Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284-85 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a  genus. . . .").  Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
      The MPEP further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is “not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.”  MPEP 2163. The MPEP does state that for generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP 2163. If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP 2163.  Although the MPEP does not define what constitute a sufficient number of representative, the Courts have indicated what do not constitute a representative number species to adequately describe a broad generic.  In Gostelli, the Court determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872 F.2d at 1012, 10 USPQ2d at 1618. 
       In the instant application the claims are drawn to treating any type of tumor in any type of subject, and/or reducing or preventing any type metastasis of any type of tumor, comprising: determining any antigen that will cause a T cell recall response in the subject; preparing any type of attenuated bacteria that expresses any type of antigen, and causing a cell of any type of tumor to present the antigen on an external surface of the tumor cell by administering the attenuated bacteria to the subject such that the attenuated bacteria expresses or secretes the antigen in the tumor cell; wherein the causing is effective to treat each and every tumor and/or reduce or prevent all metastasis of all the tumors. The specification does not provide any teachings of the prophylaxis of cancer, how to determine the individuals who will develop a particular cancer, nor how to effectively prevent said particular cancer type before occurrence.  
     As to treatment of cancer, there are many different types of tumors. Three main types Benign, Premalignant and Malignant. Benign tumors include Adenomas, Fibroids, Hemangiomas, and Lipomas. Premalignant tumors include Actinic Keratosis, Cervical dysplasia, Metaplasia of the lung, Leukoplakia. Malignant tumors include Carcinomas, Sarcomas, Germ cell tumors, and Blastomas. There is no teaching of treating any of these tumors in any subject.  Breast, Prostate, Lung, Kidney, thyroid, colon, pancreatic, bone and liver cancers are the most likely to metastasize; yet there is no description of reducing or preventing any of these metastasizes. 
Thus, one of skill in the art would not be able to use he claimed method to treat a tumor in a subject, and/or reduce or prevent metastasis of the tumor without undertaking undue experimentation. Applicant has not described method of treating any type of tumor in any type of subject, and/or reducing or preventing any type metastasis of any type of tumor, comprising: determining any antigen that will cause a T cell recall response in the subject; preparing any type of attenuated bacteria that expresses any type of antigen, and causing a cell of any type of tumor to present the antigen on an external surface of the tumor cell by administering the attenuated bacteria to the subject such that the attenuated bacteria expresses or secretes the antigen in the tumor cell; wherein the causing is effective to treat each and every tumor and/or reduce or prevent all metastasis of all the tumors. Therefore, the written description is not commensurate in scope with the claims.  
         Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 USC 112 is severable from its enablement provision (see page 115). The skilled artisan cannot envision the detailed structure of the peptide fragments thereof, thus conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. An adequate description requires more than a mere statement that it is part of the invention and a reference to a potential method of isolating it.  Furthermore, In The Reagents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412), the court held that a generic statement which defines a genus of by only their functional activity does not provide an adequate description of the genus. The court indicated that while Applicants are not required to disclose every species encompassed by a genus, the description of a genus is achieved by the recitation of a representative number of molecules falling within the scope of the claimed genus.        





Claim Rejections - 35 USC § 112
11.      The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
         The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
12.      Claims 21-24,26-32 and 34-42 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The claims  need to administer an effective or therapeutic amount for all the independent method claims.

New Rejection
Claim Rejections - 35 USC § 103
13.     The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.     Claims 21-24,26-32 and 34-42 are rejected under 35 U.S.C. 103 as being un-patentable over Gentschev et al. (US 2011/0287037), in view of Jain et al. (WO 2003065787 A2) and Chandra et al. (BJC, vol.108, pp.2281-2290, 2013).
           The amended claims are drawn to:
        A method of treating a tumor in a subject, and/or reducing or preventing metastasis of the tumor, comprising: determining an antigen that will cause a T cell recall response in the subject; preparing an attenuated bacteria that expresses the antigen, and causing a cell of the tumor to present the antigen on an external surface of the tumor cell by administering the attenuated bacteria to the subject such that the attenuated bacteria expresses or secretes the antigen in the tumor cell; wherein the causing is effective to treat the tumor and/or reduce or prevent metastasis of the tumor.
      Gentschev discloses  limitations of claims 21, 30 and 39)  a method of treating a tumor in a subject, and/or reducing or preventing metastasis of a tumor in a subject (novel tumor vaccines by means of which a strong systemic cellular immune system response is induced and an efficient tumor therapy can be achieved; paragraph [0095]), comprising administering to the subject an attenuated bacteria and preparing said bacteria  (bacteria are used which are attenuated in their virulence; paragraph [0115]) that expresses a recall antigen (at least one complete or partial antigen, where the antigen is tetanus toxoid (recall antigen); paragraphs [0122]; [0254]) in an amount effective to treat the tumor, and/or to reduce or prevent metastasis of the tumor (approximately 10 to 1011 microorganisms of the invention are administered, administration of an effective amount of the microorganism to treat the disease, where the disease is tumor; paragraph [1072], claims 17,18).  Gentschev further discloses wherein the bacteria is one of more of Listeria (a system for secretion of a Tetanus-toxoid PSA fusion in Listeria using the p60 signal; paragraph [0254]) monocytogenes (the microorganism is preferably Listeria monocytogenes; paragraph [0116]). Gentschev further discloses wherein the bacteria is Listeria (a system for secretion of a Tetanus-toxoid PSA fusion in Listeria using the p60 signal; paragraph [0254]) monocytogenes (the microorganism is preferably Listeria monocytogenes; paragraph [0116]).  Gentschev further discloses wherein the recall antigen is an epitope of one or more of tetanus toxoid, measles virus, and polio virus (a system for secretion of a Tetanus-toxoid PSA fusion in Listeria using the p60 signal; paragraph [0254]). As to limitations of claim 29 and 38, Gentschev further discloses wherein the recall antigen is an epitope of tetanus Toxoid (a system for secretion of a Tetanus-toxoid PSA fusion in Listeria using the p60 signal; paragraph [0254]).Gentschev teach variety of tumors of different organs see claim 18 which recites : “The method of claim 17, comprising inducing an antigen-specific immune response to treat a disease or disorder selected from the group consisting of uncontrolled cell division, malignant tumors, benign tumors, solid tumors, sarcomas, carcinomas, hyperproliferative disorders, carcinoids, Ewing sarcomas, Kaposi sarcomas, brain tumors, tumors originating from the brain and/or the nervous system and/or the meninges, gliomas, neuroblastomas, stomach cancer, kidney cancer, kidney cell carcinomas, prostate cancer, prostate carcinomas, connective tissue tumors, soft tissue sarcomas, pancreas tumors, liver tumors, head tumors, neck tumors, esophageal cancer, thyroid cancer, osteosarcomas, retinoblastomas, thymoma, testicular cancer, lung cancer, bronchial carcinomas, breast cancer, mamma carcinomas, intestinal cancer, colorectal tumors, colon carcinomas, rectum carcinomas, gynecological tumors, ovary tumors/ovarian tumors, uterine cancer, cervical cancer, cervix carcinomas, cancer of body of uterus, corpus carcinomas, endometrial carcinomas, urinary bladder cancer, bladder cancer, skin cancer, basaliomas, spinaliomas, melanomas, intraocular melanomas, leukemia, chronic leukemia, acute leukemia, lymphomas, infection, viral or bacterial infection, influenza, chronic inflammation, organ rejection, and autoimmune diseases.”   Gentschev et al. disclose human, mammal and animals (see para 0162, 0219, 0221, 0228). Gentschev et al. disclose systematically and direct injection to tumor site (see para 0015, 0170).
Gentschev et al. disclose a vaccine composition is provided; paragraph [0168]) comprising an attenuated bacterium (bacteria are used which are attenuated (see claim 7 and para 0003, 0006-0007) in their virulence; paragraph [0115]) that expresses a recall antigen (a system for secretion of a Tetanus-toxoid (recall antigen) paragraph [0254]). Gentschev et al.  further disclose wherein the bacteria is Listeria (a system for secretion of a Tetanus-toxoid PSA fusion in Listeria using the p60 signal; paragraph [0254]) monocytogenes (the microorganism is preferably Listeria monocytogenes; paragraph [0116]). Gentschev et al.  disclose wherein the recall antigen is an epitope of one or more of tetanus toxoid, measles virus, and polio virus (claims 3 and 11), (a system for secretion of a Tetanus-toxoid PSA fusion in Listeria using the p60 signal; paragraph [0254]). Gentschev  et al. disclose a composition and  a method of treating a tumor in a subject, and/or reducing or preventing metastasis of a tumor in a subject (novel tumor vaccines by means of which a strong systemic cellular immune system response is induced and an efficient tumor therapy can be achieved; paragraph [0095]), comprising administering to the subject an attenuated bacteria (bacteria are used which are attenuated in their virulence; paragraph [0115]) that expresses a recall antigen (at least one complete or partial antigen, where the antigen is tetanus toxoid (recall antigen); paragraphs [0122]; [0254]) in an amount effective to treat the tumor, and/or to reduce or prevent metastasis of the tumor (approximately 10 to 1011 microorganisms of the invention are administered, administration of an effective amount of the microorganism to treat the disease, where the disease is tumor; paragraph [1072], claims 17,18). Gentschev et al. do not explicitly teach the limitation of to present the antigen on an external surface of the tumor cell.
   Jain et al. teach methods of treating a tumor and reducing liver metastasis from colorectal cancer (see abstract and claims). Jain et al. teach attenuated bacteria Listeria monocytogenes that is tropically localizes or administered directly to organ or tissue (see summary of invention and figures). Jain et al. teach (limitation of claim 22 ) that the subject showing CD8 T-cell recall response (see fig 6, 10, 12). The motivation or advantage for incorporating Jain et al.  into the rejection is that  Jain et al.  invention provides methods and compositions for targeting a separately generated immune response to a specific organ or tissue effected by cancer. The treatment specifically localized to desired organ or tissue such as Listeria monocytogenes that is tropically localizes or administered directly to organ or tissue.
The advantage of a subject showing CD8 T-cell recall response, is  that further shows mechanism of action of the Listeria augmented immune response in the tumor vaccine ( see section 5.6 Jain et al.).
        Chandra et al. teach attenuated Listeria monocytogenes-based immunotherapy against metastatic breast cancer, (see title, abstract page 2282 and the whole document). 
Chandra et al. recite: 
    Results: We found that Listeria-infected MDSC, which delivered Listeria predominantly to the microenvironment of metastases and primary tumors, where they spread from MDSC into tumor cells (infected tumor cells will ultimately become a target for Listeria-activated immune cells). Immunotherapy with Listeria significantly reduced the population of MDSC in blood and primary tumors, and converted a remaining subpopulation of MDSC into an immune-stimulating phenotype producing IL-12, in correlation with significantly improved T-cell and NK cell responses to Listeria at both ages. This was accompanied with a dramatic reduction in the number of metastases and tumor growth at young and old age.  Although preclinical studies show that immunotherapy is less effective at old than at young age, our study demonstrates that Listeria-based immunotherapy can be equally effective against metastatic breast cancer at both young and old age by targeting MDSC.   
     Chandra et al. teach limitations of claim 22 and analyzing CD8 T-cell response of treated and control subjects (see page 2).Chandra et al. teach one preventive immunization with 0.5x107 CFU of Listeria (LD50=108 CFU) per 500 ml saline, or saline alone was administered intraperitoneally (i.e.) (limitations  of 26) before tumor challenge at day 0, followed by tumor challenge at day 4 (0.5x105 4T1) in the mammary fat pad, followed by two additional therapeutic immunizations i.e. with 0.5x107 CFU of Listeria per 500 ml saline or saline alone at days, 7 and 14 (see pages 2282 and 2285). Chandra et al. teach treating tumors and metastases (see title, abstract and pages 2285-2288). Chandra et al. teach using Listeria monocytogenes (see title, abstract, figures and completely document). Chandra et al. teach administering chemotherapeutic agents that causes the death of a myeloid derived suppresser cell (MDSC) in a tumor (see page 2).  Chandra et al. teach strategy using an attenuated bacterium Listeria monocytogenes that delivers highly immunogenic antigens selectively into tumor cells of metastases and tumors combined with Gemcitabine (GEM) to reduce immune suppression through MDSC (see abstract).  
Therefore, it would have been prima facie obvious at the time of applicants’ invention to combine the teaching of the above references to obtain the instant invention, because. Gentschev et al., teach a method of treating a tumor in a subject, and/or reducing or preventing metastasis of a tumor in a subject, comprising administering to the subject an attenuated bacteria and preparing said bacteria  (bacteria are used which are attenuated in their virulence; paragraph [0115]) that memory expresses a recall antigen (paragraphs [0122]; [0254]) in an amount effective to treat the tumor, and/or to reduce or prevent metastasis of the tumor. Jain et al. teach methods of treating a tumor and reducing liver metastasis from colorectal cancer (see abstract and claims). Jain et al. teach attenuated bacteria Listeria monocytogenes that is tropically localizes or administered directly to organ or tissue (see summary of invention and figures). Jain et al. that the subject showing CD8 T-cell recall response (see fig 6, 10, 12).
It would also have been prima facie obvious at the time of applicants’ invention to apply the teaching of Chandra et al. intraperitoneal delivery to using the cancer immunotherapy compound of Gentschev et al., in order to provide a cancer immunotherapy compound comprising an attenuated bacterium optimized for intraperitoneal delivery because Chandra et al. teach intraperitoneal delivery of attenuated Listeria. One of ordinary skill in the art would have a reasonable expectation of success by combining the teaching of the references because Gentschev et al., teach that Listeria provides new opportunities in the development of more effective and less aggressive cancer vaccines/therapies against metastatic cancer. Furthermore, no more than routine skill would have been required to incorporate the route of administration. 
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses, "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to combine methods or steps for administration routs in immunotherapy, which function in a predictable manner to yield a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 

Applicants’ Arguments and Office Response
15.      Applicants’ arguments of 9/22/2022 have been considered but are not persuasive. Applicants argue:
        As a reminder, the present invention causes tumor cells to present, on their external surfaces, antigens that the subject’s immune system recognizes from a prior vaccination of the subject, such that the presentation of the antigens by the tumor cells causes a T cell recall response in the subject, in which the responding T cells directly attack the tumor cells as they would attack cells of the corresponding virus or bacteria that was the target of the prior vaccination.
In asmuch as Gentschev does not discuss or otherwise disclose any mechanism by which tumor cells are caused to present antigens on the surfaces of the tumor cells, Gentschev does not and cannot anticipate the invention as claimed.
More specifically, while Gentschev seems to describe microorganisms as carriers for nucleotide sequences (e.g., Components (I), (II), (III) and (IV) described therein; see, e.g., paragraphs [0095-0101]) that, by way of “Component (III)” express or secrete the “expression products of Component (I) and Component (II)”, the reference discusses only expression of such products on the outer surface of the microorganism, and the secretion of such products on the membrane of the microorganism (see, e.g., paragraphs [0138], [0143] and [0144]). Gentschev’s approach to tumor therapy therefore seems to involve the microorganisms functioning as “carriers” to transport “heterologous antigens” and “protein toxins” “to the tumor site” where they are “expressed as fusion proteins and secreted in situ” (see, e.g., paragraphs [0156]). That is, in Gentschev, the microorganisms merely deposit the fusion proteins at the tumor site.
By contrast, in the present invention, the attenuated bacteria are administered to the subject such that the attenuated bacteria infect the tumor cells and cause the tumor cells to present on their external surfaces the antigens carried by the attenuated bacteria. When the antigens carried by the attenuated bacteria are antigens that are known to cause a T cell recall response in the subject due to a prior vaccination, the result is an effective immune system attack directly against the tumor cells presenting the antigens (see, e.g., paragraphs [0056] and [0057] of Applicant’s specification).
Such as result does not happen and is not possible with the treatment suggested by Gentschev, because Gentschev does not disclose any mechanism by which tumor cells are caused to present antigens on the surfaces of the tumor cells.
Accordingly, Applicant respectfully submits that Gentschev does not anticipate the present invention as claimed.
The Examiner attempts to combine Chandra with Gentschev to argue that the references taken together disclose the limitations of the present invention as claimed. However, it is not permissible to combine these references in support of an argument that the combination would render obvious the present invention as claimed.
The combination is impermissible because Genschev teaches away from the use of components to which a subject has a pre-existing immunity. Paragraph [0161] of Gentschev states that “If Cholera Toxin is used as toxin component, the microorganisms of the invention possess the advantage that in humans no preexisting immunity against the toxin normally exists (in contrast to tetanus toxin for instance due to anti-tetanus vaccinations during childhood). Use of Cholera Toxin and/or its subunits, in particular CtxB, is therefore preferred.” (emphasis added).
Echoing the above reminder, a key feature of the present invention is the harnessing of a subject's pre-existing immunity due to a prior vaccination. The stronger the pre-existing immunity, the stronger the effectiveness of the treatment of the present invention. The weaker the pre-existing immunity, the weaker the effectiveness of the treatment of the present invention. Therefore, Gentschev’s clearly stated goal in paragraph [0161] to avoid using components for which a subject has a pre-existing immunity due to childhood vaccinations is directly at odds with the present invention. Gentschev expressly directs the skilled artisan to avoid the use of a component would maximize the effectiveness of the treatment of the present invention, and accordingly Gentschev
teaches away from using Gentchev in combination with Chandra, or any other reference to arrive at the present invention.
For the same reason, the combination is impermissible because the results achieved by the present invention are unexpected. The claimed treatment was developed despite Genschev’s clear admonishment not to use components for which a subject has a pre-existing immunity due to childhood vaccinations. The claimed treatment’s greater effectiveness that is directly attributable to the use of such components is therefore an unexpected result that mitigates against the Examiner’s argument that the present invention as claimed is obvious.
        In response to applicants’ arguments, it is the examiner’s position that 
In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that the references fail to show certain features of applicant' s invention, it is noted that the features upon which applicant relies (i.e., a pre-existing immunity) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
          As to applicants’ argument that Gentschev does not disclose any mechanism by which tumor cells are caused to present antigens on the surfaces of the tumor cells. It is the added reference , Jain et al.  invention provides methods and compositions for targeting a separately generated immune response to a specific organ or tissue effected by cancer. The treatment specifically localized to desired organ or tissue such as Listeria monocytogenes that is tropically localizes or administered directly to organ or tissue.
         The new combination of the references makes the invention obvious.
Conclusion
16.   No claims are allowed.
17.     Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

        Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATOL S SHAHNAN SHAH whose telephone number is (571)272-0863.  The examiner can normally be reached on Mon-Tue, Thur-Fri 2pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B. Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHATOL S SHAHNAN SHAH/Examiner, Art Unit 1645    
November 14, 2022

/JANA A HINES/Primary Examiner, Art Unit 1645